 MODEO'DAY CO.Mode O'Day Company,Division of Wickes Compa-nies, Inc.andJoanne D. SuffrediniandGeneralWarehousemen'sUnion,Local 598, Internation-al Brotherhood of Teamsters,Chauffeurs, Ware-housemen and Helpers of America, Party to theContract.Case 31-CA-151996 June 1986DECISION AND ORDER2532.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited States GovernmentBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND STEPHENSOn 12 February 1986 Administrative Law JudgeEarldean V. S. Robbins issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed a briefin reply to the Respondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions and to adopt the recommended Orderas modified.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge asmodified below and orders that the Re-spondent,Mode O'Day Company, Division ofWickes Companies, Inc., Burbank, California, itsofficers,agents, successors,and assigns,shall takethe action set forth in the Order as modified.1.Substitute the following for paragraph 1(b)."(b) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act,"'The administrative law judge failed to address the issueof whetherthe Respondent's conduct violated Sec 8(a)(3) as alleged In the absenceof exceptions we find it unnecessary to pass on the issueWe note two errors in sec.III of the judge's decision(1) In the thirdsentence of par 5 the judge mistakenly refers to Higginbotham ratherthan Suffredmi,and (2)in the first sentence of par 6 the correct date is24 Julyratherthan 4 July.The judge neglected to providein "The Remedy" for the manner inwhich interest is to be computed on the moneys to be reimbursed to theCharging Party.Interest on such moneys is to be computed in accord-ance withFloridaSteel Corp.,231 NLRB 651 (1977) SeeSeafarers GreatLakesDistrict,138 NLRB 1142 (1962).8The judge recommended that the Boardissue a broad cease-and-desist order requiring that the Respondent cease and desistfromviolatingthe Act"in any other manner"However,a broad cease-and-desist orderiswarranted only where it is shown that a respondent has a proclivity toviolate theAct or hasengaged in such egregious or widespread miscon-duct as to demonstrate a general disregard for employees' fundamentalstatutory rightsWe donot find that the Respondent in this case has en-gaged in suchconduct Accordinglywe shall substitute narrow language,requiring the Respondent to cease and desist from violating the Act "inany like or related manner"SeeHickmottFoods,242 NLRB 1357 (1979)The National LaborRelations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form,join,or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not toengagein any of theseprotected concerted activities.WE WILL NOT contribute supportor assistance toGeneral Warehousemen's Union, Local 598, Inter-nationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, or anyother local organization, by encouraging or requir-ing newly hired employees to sign dues-checkoffauthorizations in favor of that Union as part of ouremployment procedures.WE WILL NOT deduct from the wages of our em-ployees union initiation fees and dues in favor ofthe Union, or any other union, pursuant to any au-thorization not freely and voluntarily given by theemployee in favor of the Union.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of therights guaranteedyou by Section 7 ofthe Act.WE WILL reimburse Joanne D. Suffredini, withinterest, for the moneys deducted from her wagespursuant to an unlawfully obtained union dues-checkoff authorization.MODE O'DAY COMPANY, DIVISIONOF WICKES COMPANIES, INC.Alice Joyce Garfield, Esq.,for the General Counsel.PhillipPearsonandRobertJ.Quigly,Esqs.,of SantaMonica, California, for theRespondent.DECISIONSTATEMENT OF THE CASEEARLDEAN V. S. ROBBINS,Administrative Law Judge.This matter was heard before me in Los Angeles, Cali-280 NLRB No. 29 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDfornia,on 20 November 1985.The original charge wasfiled byJoanne D. Suffredini,an individual,on 2 August1985, and acopythereof was served on Mode O'DayCompany,Division ofWickes Companies,Inc. (Re-spondent)on 7 August 1985.The amended complaint,which issued on 1 November 1985, allegesthatRespond-ent violated Section 8(a)(l), (2), and (3)of theNationalLaborRelationsAct (the Act). Thebasic issue is wheth-er Respondent gave unlawful aid,assistance,and supporttoGeneralWarehousemen'sUnion,Local 598,Interna-tionalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers ofAmerica (the Union) by in-structing Suffredini to sign a union dues-checkoff author-ization card on her first day of employmentand by sub-sequently deductingmoneys for union initiation feesfrom Suffredini'swages pursuant to the dues-checkoffauthorization form and remitting the moneys to theUnion.On the entire record,including my observation of thedemeanor of the witnesses,and after due consideration ofthe briefsfiled bythe parties,Imake the followingFINDINGS OF FACT1.JURISDICTIONAt all times material, Respondent, a Delaware corpo-ration withan officeand principal place of business lo-cated in Burbank,California, has beenengaged in manu-facturing and supplying women's clothing to Respond-ent-owned and franchised stores located throughout theUnited States. Respondent,in the course and conduct ofitsbusiness operations,annually sells and ships goods orservices valued in excess of $50,000 directly to customerslocated outside the State of California and annually pur-chases and receives goods or services valued in excess of$50,000 directly from suppliers located outside the Stateof California.The complaint alleges, Respondent admits, and I findthatRespondent is now, and at all times material hasbeen,an employer engaged in commerce within themeaningof Section 2(6) and (7) of the Act.II.LABOR ORGANIZATIONThe complaint alleges, Respondent admits, and I findthat theUnionis a labor organization within the meaningof Section2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESRespondent and the Union are parties to a collective-bargaining agreement which requires that new employ-ees shall make an application and become members ofthe Union within 31 days after commencing their em-ployment.'The agreement further provides that Re-spondent agrees to deduct from the pay of unit employ-ees who furnish to it a written authorization,the dues,initiation fees, and/or uniform assessments of the Unionand to remit such deductions to the Union.2'Art. 1,sec. B.2Art. 1,sec.D.Suffredini was hired by Respondent as a retail secre-tary, a classification covered by the collective-bargainingagreement,on 17 June 1985,3 and on that same daysigned a checkoff authorization and assignment form ir-revocable for 1 year or until the termination of the col-lective-bargainingagreement,whichever occurs first,which authorized Respondent to deduct from her wagesall initiation,reinitiation,or restatement fees; membershipdues; and uniform assessments required by the Union.Thereafter, pursuant to such authorization, Respondentdeducted $25 for her union initiation fee from Suffre-dini's paycheck commencing with the pay period ending22 June and continuing through the pay period ending 20July 1985.Suffredini tendered her resignationon 24 Julyand left Respondent's employ on 2 August.The complaintallegesthat Suffredini did not sign theunion dues-checkoff authorization form voluntarily. Insupport thereof, Suffredini testified that on her first dayof employment she reported to Sarah Higginbotham, aHuman Resources assistantwithRespondent,atwhichtime Higginbotham gave her some papers to sign,includ-ing an income tax withholding form, a list of Respond-ent's rules and regulations, a union dues-checkoff author-ization form, and a printed condition of employmentform which set forth the requirement that each new em-ployee is required to join the Union within 30 days afterthe date of first employment. When given to Suffredini,the condition of employment statement was predated, 17June and the checkoff authorization form was complete-lyfilledoutwith Suffredini's name, social securitynumber, address, the terms of the initiation fee deduc-tion, and the date, 17 June 1985.Suffredini testified thatwhen Higginbotham handedher the checkoff authorization form, Higginbotham toldher that nothing would be deducted from her pay for thefirst 30 days, and that thereafter $200 in initiation feeswould be deducted at a rate of $25 a week and that,once she was accepted into membership by the Union,deduction of union dues would commence. Suffrediniadmits that Higginbotham did not say when she had tosign the union dues authorization form.However, whenHigginbotham gave her the form she began to read itand, as she was reading it, Higginbotham said nothingwould be withheld for 30 days. She therefore assumedthat it was all right to sign the form then and that shewas expected to do so.Suffredini further testified that shortly after she re-ceived her first check she went to Higginbotham's officeon two occasions to inquire regarding the deduction forthe union initiation fee. Each time Higginbotham's doorwas closed so Suffredini assumed she was busy. On 21June Higginbotham mentioned to her supervisor and an-other secretary that union dues had been deducted fromher pay and that she was concerned about it. The secre-tary said that had been done to everyone and there wasnot a thingSuffredini could do about it. Her supervisorsaid she felt Suffredini was on probation and the Unionwas also,but she did not know enough about it to com-ment further. Thereafter Suffredini did nothing about thesUnless otherwise indicated all dates will be in 1985. MODE O'DAY CO.deductions until24 Julywhen she gave Higginbothamnotice that she was leaving Respondent's employ. Ac-cording to her, she did not feel it was urgent becauseHigginbotham had told her nothing would be deductedfor 30 days and she was sure the matter would be cor-rected once she spoke to Higginbotham.Suffredini testified that on 4 July she toldHiggin-botham she was concerned about the deductions that hadbeen made thus far.Higginbotham said she would callaccounting and did so while Suffredini waited. After sheconcluded the call, she told Suffredini that none of themoney deducted from her paycheck would be returnedto her. Suffredini further testified that she had anotherconversationwithHigginbotham on 26July.At thattime she told Higginbotham that because she was leavingshe would appreciate it if they would stop the deduc-tions.Higginbotham said no further deductions would bemade.Suffredini again said she was also concerned about themoney that had been withheld thus far, that she had con-tacted the NationalLaborRelations Board and had beentold the deductions were unlawful. Higginbotham askedwhen the deductions commenced.Suffredini said, "Sinceday one." Higginbotham said, "Well, they shouldn't havewithdrawn for 30 days." She then said she would makesome phone calls and get back to Suffredini. At somepoint Higginbotham referred Suffredini to Union Repre-sentative Tom Lauer. On 2 August during her exit inter-view, Suffredini again told Higginbotham she was con-cerned that the deductions had not been returned to her.At that time, according to Suffredini, Higginbotham ad-vised her to go ahead with the National Labor RelationsBoard and do whatever she had to do to get her moneyback.Higginbotham denies that she told Suffredini nothingwould be deducted from her pay for union dues or initi-ationfees for the first 30 days. According to her, she didtellSuffredini that she had to join aunionbut did nottellherwhen she had to join. Suffredini signed thecheckoff authorization form but asked no questions re-garding it nor madeany objections to it.It is well established that an employer violates Section8(a)(2) and(1) of the Act by deductingunion dues froman employee'swages absent a valid authorization fromthe employee.General Instrument Corp.,262 NLRB 1178(1982).The General Counsel contends that Suffredini'sunion dues-checkoff authorization was not valid becauseitwas not voluntarily executed.Respondent argues thatthe checkoff authorization was voluntarily executed be-cause she was not told when to sign the card and signeditwithout objection.IrejectRespondent'sargument. The inclusion of acheckoff authorization among the forms furnished em-ployees during the hiring process may justify a fmdingthat the employees were led to believe that the executionof such authorization was a condition of employment.Campbell Soup Co.,152NLRB 1645 (1965);WesternBuildingMaintenanceCo.,162 NLRB 778 (1967);ScottexCorp.,200 NLRB 446 (1972).Here Higginbotham gaveSuffredini an authorization form which had already beenfilled in, along with other forms she was required tosign.In these circumstances it was reasonable for Suffre-255dini to assume that she was required to sign the authori-zation form and because it was predatedfor that day,that she was required to sign it then.Also, byassuringher that no moneys would be deductedfor 30days4 Hig-ginbotham further encouraged Suffredini to sign theform immediately.In the circumstances,Ifmd that herexecution of the union dues authorization form was not avoluntaryauthorization.Accordingly,Ifmd that by re-quiring Suffredini to sign a union dues-checkoff authori-zation form at the time of her hire and deducting unioninitiation fees from her wages pursuant to such authoriza-tion,Respondent has violated Section 8(a)(1) and (2) ofthe Act.I also reject Respondent's contention that no remedy isrequired because Suffrediniworkedin excess of 30 daysand thus was obligatedto pay theinitiation fee. Suffre-dini had no obligationto pay any unionfees or duesduring the first30 days ofher employment unless shevoluntarily executeda checkoffauthorization.Becaue Ihave found that,under the circumstances, a checkoff au-thorizationwas not voluntarily executed by Suffredini,any sums deducted from her pay during the first 30 daysof heremployment must be reimbursed.General Instru-ment Corp.,supra.CONCLUSIONS OF LAW1.TheRespondent is an employer within the meaningof Section2(2) of the Act,engaged in commerce or abusiness affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.The Unionis a labor organization within the mean-ing of Section2(5) of the Act.3.By requiring Suffredini to sign a union dues-check-off authorization form at the time of herhire,and there-after deducting moneys for union initiation fees from herwages pursuant to such authorization,Respondent hascommitted unfair labor practices in violation of Section8(a)(1) and (2) of the Act.4.The above-described unfair labor practices areunfair labor practices affecting commerce within themeaning of Section2(6) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices,it shall be recommended that Re-spondent cease and desist therefrom, and take certain af-firmative action designed to effectuate the policies of theAct.Because it has been found that Respondent has unlaw-fully contributed support andassistanceto the Union byrequiring Suffredini to sign a union dues-checkoff author-ization form and thereafter deducting from her wagesmoney for union initiation fees,I shall recommend thatRespondent reimburse Suffredini,with interest,for allmoneys deducted from her wages pursuant to such au-thorization.Because Suffredini is no longer in Respond-ent's employ,it is unnecessary to recommend that thecheckoff authorization shall not be honored in the future.4 1 credit Suffredini in this regard. 256DECISIONSOF NATIONAL LABOR RELATIONS BOARDOn these findings of fact and conclusions of law andon the entire record,I issue the following recommend-edORDERThe Respondent, Mode O'Day Company, Division ofWickes Companies,Inc., Burbank,California,its officers,agents, successors,and assigns, shall1.Cease and desist from(a)Distributing filled-in and datedcheckoffauthoriza-tion forms in favor of the Union to employees as part ofits hiring process and deducting money from employees'wages pursuant to authorizations so obtained.(b) In any other manner interfering with,restraining,or coercing its employees in the exerciseof the rightsguaranteed them by Section7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Reimburse Suffredini,with interest,for the moneysdeducted from her wages pursuant to the unlawfully ob-tained union dues-checkoff authorization.(b) Post at Burbank, California facility copies of the at-tached notice marked "Appendix."a Copies of the notice,on forms provided by the Regional Director for Region31, after being signed by the Respondent'sauthorizedrepresentative,shall be posted by the Respondent imme-diately upon receipt and maintained for 60 consecutivedays in conspicuous places including all places where no-tices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.5 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall,as provided in Sec.102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.6 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."